EXHIBIT 3.1 STATE OF NEVADA ADDENDUM TO ARTICLES OF INCORPORATION OF CLAVIS TECHNOLOGIES INTERNATIONAL CO., LTD. The following provisions are additional provisions to be made a part of the Articles of Incorporation of Clavis Technologies International Co., Ltd. (the "corporation:"): DIVISION OF AUTHORIZED SHARES INTO CLASSES The One Hundred Ten Million (110,000,000) shares which the corporation shall have authority to issue are divided into two classes: Ten Million (10,000,000) Preferred Shares, having a par value of one tenth of a cent ($.001) per share and One Hundred Million (100,000,000) Common Shares, having a par value of one tenth of a cent ($.001) per share A statement of the preferences, privileges, and restrictions granted to or imposed upon the respective classes of shares or the holders thereof are as follows: A.Common Shares. The terms of the Common Shares of the corporation shall be as follows: (1) Dividends. Whenever cash dividends upon the Preferred Shares of all series thereof at the time outstanding, to the extent of the preference to which such shares are entitled, shall have been paid in full for all past dividend periods, or declared and set apart for payment, such dividends, payable in cash, stock, or otherwise, as may be determined by the Board of Directors, may be declared by the Board of Directors and paid from time to time to the holders of the Common Shares out of the remaining net profits or surplus of the corporation. (2) Liquidation. In the event of any liquidation, dissolution, or winding up of the affairs of the corporation, whether voluntary or involuntary, all assets and funds of the corporation remaining after the payment to the holders of the Preferred Shares of all series thereof of the full amounts to which they shall be entitled as hereinafter provided, shall be divided and distributed among the holders of the
